Citation Nr: 0525669	
Decision Date: 09/20/05    Archive Date: 09/29/05

DOCKET NO.  03-31 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Entitlement to an original compensable rating for the 
service-connected residuals of a failed herniorrhaphy with 
inferior vena cava injury.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1960 to May 
1973.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 RO decision granted compensation for 
residuals from failed herniorrhapy with inferior vena cava 
injury with a no percent evaluation, effective on August 30, 
2002.  

The veteran immediately appealed the RO's June 2003 decision.  
Accordingly, in cases where the original rating assigned is 
appealed, consideration must be given to whether a higher 
rating is warranted at any point during the pendency of the 
claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  



FINDINGS OF FACT

1.  VA has obtained all information and evidence necessary 
for an equitable disposition of the veteran's appeal.  

2.  The service-connected scar residuals from failed 
herniorrhapy with inferior vena cava injury are shown to be 
productive of a disability picture that more nearly 
approximates that of tender and painful scar.  



CONCLUSION OF LAW

The criteria for the assignment of an initial rating of 10 
percent for the service-connected scar residuals from failed 
herniorrhapy with inferior vena cava injury are met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.7, 
4.118 including Diagnostic Codes 7803, 7804, 7805 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

Prior to the veteran's appeal, the Board notes that the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In addition, regulations implementing the VCAA 
were codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2004).  

The Act and the implementing regulations eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  

The Act also requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

In a letter dated in December 2002, the RO informed the 
veteran of the medical and other evidence needed to 
substantiate his claim and of what medical or other evidence 
he was responsible for obtaining with regard to his 
38 U.S.C.A. § 1151 claim.  VA also identified which evidence 
it was responsible for obtaining.  

In the September 2003 Statement of the Case (SOC), the April 
2005 Supplemental Statement of the Case (SSOC) the RO 
provided the veteran with the pertinent rating schedule 
provisions regarding his claim for increase for scar 
residuals.  Also, in the RO's October 2003 SOC, the veteran 
was provided the regulations pertaining to VA's duty to 
assist in the development of claims under 38 C.F.R. § 3.159.  

The Board notes the RO informed the veteran of the change in 
the rating criteria for skin disabilities.  However, there is 
no significant difference between the old and the revised 
regulations for rating skin scars, as it pertains to 
veteran's claim.  

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate his 
claim and of what evidence he is responsible for obtaining. 
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Further, the veteran was accorded VA examinations that were 
completed in February 2003 and March 2005.  

Neither the veteran nor his representative have suggested 
that there are missing VA or private medical records that 
need to be obtained, and the Board is not aware of any such 
records.  Nor is the Board aware of any additional evidence 
that could assist the veteran in substantiating his claim.  

Therefore, the facts relevant to the veteran's claim have 
been properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  The Board will proceed to decide the veteran's 
claim on the merits.  



Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

The provisions of 38 C.F.R. § 4.14 preclude the assignment of 
separate ratings for the same manifestations under different 
diagnoses.  38 C.F.R. § 4.14 (2004).  Impairments associated 
with a veteran's service- connected disability may be rated 
separately unless they constitute the same disability or the 
same manifestation.  The critical element is that none of the 
symptomatology for any of the conditions can be duplicative 
of or overlapping with the symptomatology of the other 
conditions; the manifestations of the disabilities must be 
separate and distinct.  Esteban v. Brown, 6 Vet. App. 259 
(1994); see also Brady v. Brown, 4 Vet. App. 203, 206 (1993).  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

In this case, the veteran's service-connected residuals of 
scar residuals from failed herniorrhaphy with inferior vena 
cava injury are currently evaluated as 0 percent disabling 
pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7804.  The 
Board notes that the veteran's noncompensable disability 
evaluation was made effective from August 30, 2002.  

The Board notes the RO's consideration of 38 C.F.R. § 4.104, 
Diagnostic Code 7112 for aneurysm of any small artery.  

On VA examination in February 2003, the examiner noted that 
on August 30, 2002 the veteran sustained injury to the 
inferior vena cava during a bilateral inguinal herniorrhaphy.  

The veteran underwent exploratory laparotomy at which time a 
right superficial femoral aneurysm was discovered and 
repaired in December 2002.  The veteran also underwent a 
conventional bilateral inguinal herniorrhaphy.  Subsequent to 
these procedures, the veteran complained of progressive 
swelling of both lower extremities.  

The VA examiner noted the veteran's past medical history for 
hypertension and sarcoidosis that affected his skin and lungs 
and was likely to produce his lymphadenopathy in the groin 
and abdominal regions.  

On examination or the lower extremities, the examiner 
observed stasis changes and marked swelling in the lower 
legs.  The examiner's diagnoses included those of bilateral 
varicosities of both lower legs, venous statis changes of 
both lower legs, and marked swelling in the legs with right-
sided predominance.  

The examiner opined that the etiology of the veteran's edema 
was unclear.  The examiner also noted that it was possible 
that the interval involvement of the inferior vena cava was 
possibly related to the vena cava injury, but that the 
popliteal aneurysm would not be related to his surgical 
injury.  

Based on this examination report, the veteran was assigned a 
noncompensable evaluation for residuals of failed 
herniorrhaphy with inferior vena cava injury.  

The RO received the veteran's notice of disagreement in July 
2003.  Essentially, the veteran experienced pain and 
difficulty walking and lifting.  He noted the presence of a 
scar residual injury.  

On VA examination in March 2005, the veteran was reported to 
have chronic venous status changes in both lower legs with no 
ulcerations.  The examiner observed the presence of a  29-
entimeter scar on the medial aspect of the right thigh, 
extending from the level of the medial knee.  Varicosities 
were noted to be in both lower legs, with left-sided 
predominance.  Pitting edema was noted in the left lower 
extremity.  

The examiner's diagnoses included those of chronic venous 
status dermatitis of both lower extremities with surgical 
repair of a right popliteal artery aneurysm.  

The examiner opined that the injured inferior vena cava 
"[was] not the etiology of the lower extremity edema" and 
that the popliteal artery aneurysm compressed the femoral 
vein which was "unrelated to any surgical procedure 
performed at the VA."  

The rating criteria provide that a superficial scar which is 
unstable is rated 10 percent. 38 C.F.R. § 4.118, Diagnostic 
Code 7803 (as revised on August 30, 2002).  A superficial 
scar which is painful on examination is rated 10 percent.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (as revised on August 
30, 2002).  Scars may continue to also be rated based on any 
limitation of function of the part affected.  38 C.F.R. § 
4.118, Diagnostic Code 7805 (as revised on August 30, 2002).  

Governing regulation provides that a zero percent rating is 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (2004).  

In this case, there is no medical evidence that the veteran's 
scar residual is poorly nourished or resulted in any 
limitation of motion that would warrant a compensable 
evaluation under the old or revised Diagnostic Codes 7803 or 
7805.  

However, given the recent examination findings, the Board 
finds that the service-connected disability picture is more 
closely shown to reflect that of a tender and painful scar.  

As such, a 10 percent evaluation for the scar residuals from 
failed herniorrhaphy with inferior vena cava injury is for 
application in this case.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 4.3, 4.118, Diagnostic Code 7804.  

Inasmuch as his scar has not been more than 10 percent 
disabling since August 2002, he is not entitled to a "staged" 
rating under Fenderson because the 10 rating represents his 
maximum level of disability since the date entitlement arose, 
and he already has a rating at this level retroactive to the 
date.  

The Board notes that evidence has indicated that the 
veteran's complaints of arterial involvement manifested by 
pain and swelling in the lower extremities as a residual of 
failed herniorrhaphy does not warrant a separate and distinct 
manifestation that is ratable under a differing diagnostic 
code.   See 38 C.F.R. § 4.14; Esteban, supra.  

On recent VA examination, the examiner opined that the 
injured inferior vena cava was not the etiology of the lower 
extremity edema and that the popliteal artery aneurysm 
compression of the femoral vein is unrelated to any surgical 
procedure performed at VA.  As such, the veteran is not 
entitled to a separate rating for this claimed residual.  



ORDER

An increased evaluation of 10 percent for the service-
connected residuals of a failed herniorrhaphy with inferior 
vena cava injury is granted, subject to the criteria 
governing the payment of VA monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  


 Department of Veterans Affairs


